Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendments
The Examiner acknowledges the amendment to the phrase “brush like” which was in, now cancelled, claim 2.  The 112b rejection regrading “brush-like” is withdrawn.
The Examiner acknowledges the amendment to claim 6-8.  The 112b rejections to claim 6-8 are withdrawn.  
The Examiner acknowledges the amendments and arguments to claim 1 pertaining to the 102 rejections.  The Examiner withdraws the rejection of Cruz and Ostheimer.  All the amended claims and arguments have been fully addressed below.
A second non final is being issued with new rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further, the phrase “two wheel vehicle” only appears in the phrase “in particular a two-wheel vehicle”.  Afterward the apparatus is referred to as cleaning an “object”.  
Amended claim 5 depends from cancelled claim 2.  It is unclear what claim 5 depends from.  For such reasons, the claim is determined to be indefinite.  For examination purposes, it is to be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aharonov (US 2010/0307531).
Regarding claim 1, (Currently amended) Aharonov discloses an apparatus for cleaning an object, in particular a two-wheel vehicle (Item 100) comprising a housing (Item 10) that accommodates a cleaning device (Item 72) and has an open side (best shown in Figure 8, Item 10 is described as “a two-winged shell 10 with a support bottom 12 thereby enclosing all or most of the bicycle 100, with only the seat 118 and handle bars 116 protruding therefrom”; at least the top is open and the front and rear are open) on which the object and the housing can be positioned relative to one another and from which the cleaning device can be operated so as to act on the object (Paragraphs [0070 and 71]), wherein the cleaning device is provided with a control device (Item 400, “payment station”) for controlling the cleaning device
wherein the cleaning device comprises two brush cleaning rollers (Items 72) which can be rotated by an electric motor (Paragraph [0047 and 0064]).  

Regarding claim 4, (Previously Presented) Aharonov discloses the apparatus according to claim 1 wherein the area of the housing accommodating the cleaning device along the edge of its open side in the direction towards the object comprises blinds or brushes for collecting cleaning medium (Paragraph [0056]; Item 36).  
Regarding claim 5, (Currently amended) Aharonov discloses the apparatus according to claim 1 (discussed above), wherein in the first operation mode, a first of the cleaning rollers rotates counter-clockwise seen from above and a second of the cleaning rollers rotates clockwise seen from above (Figure 5 shows how the brushes rotate into opposite directions).
Regarding claim 10, (Previously Presented) Ostheimer discloses the apparatus according to claim 3 wherein a circuit comprising a container (Item 38) and filter (Item 66) is formed within the device, which circulates the cleaning medium, in particular water (Paragraph [0077]).  
Regarding claim 12, (Previously Presented) Aharonov discloses the apparatus according to claim 1 wherein the object to be cleaned is guided in a guide trough (Item 250) through the apparatus, wherein the guide trough is formed by rollers (Item 22a and 20a). 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1, 3-6, 10, 11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ostheimer (EP733528B1) in view of Aharonov (US 2010/0307531).
Regarding claim 1, (Currently amended) Ostheimer discloses an apparatus for cleaning an object, in particular a two-wheel vehicle (Figure 1) comprising a housing (Item 1) that accommodates a cleaning device (Items 4, 7, and 8) and has an open side (Item 21 is a door that can open and close) on which the object and the housing can be positioned relative to one another and from which the cleaning device can be operated so as to act on the object, wherein the cleaning device is provided with a control device (Item 11, “control operating and payment unit”; translation Line 115) for controlling the cleaning device
wherein the cleaning device comprises two brush cleaning rollers (Items 4e and 4f) which can be rotated by an electric motor (Item 43; further Items 4 rotate into position after the doors go into a locked position).  
Ostheimer fails to explicitly disclose wherein the control device is arranged so as to rotate the cleaning rollers in opposite directions of rotation in a first operating mode (Figure 8 shows how the brushes rotate into position to come into contact with the bicycle.  This movement is considered as a first operation mode.  Further it’s described in Translation Lines 226-227, 238-242, 261-262, “oscillating or rotating movement”).
Aharonov teaches cleaning rollers rotating in opposite directions.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have the first and second cleaning rolls of Ostheimer, to have opposing rotational directions as taught by Aharonov.  The force from one cleaning roll would be cancelled by the force of the second cleaning roll.  This would reduce the amount of external forces applied to the two wheeled vehicle.
Regarding claim 3, (Currently amended) Ostheimer in view of Aharonov discloses the apparatus according to claim 1, wherein the cleaning device has a rotatable nozzle cleaning head (Ostheimer ; Items 54 are mounted to the arms of the cleaning brushes) for dispensing cleaning medium in an intermediate area between the two rotatable cleaning rollers on the open side (Ostheimer; Figure 9).  
Regarding claim 4, (Previously Presented) Ostheimer in view of Aharonov discloses the apparatus according to claim 1 wherein the area of the housing accommodating the cleaning device along the edge of its open side in the direction towards the object comprises blinds or brushes for collecting cleaning medium (Ostheimer; Figure 9, the spray nozzles face in the direction of other brushes then collect in the bottom).  
Regarding claim 5, (Currently amended) Ostheimer in view of Aharonov discloses the apparatus according to claim 2, wherein in the first operation mode, a first of the cleaning rollers rotates counter-clockwise seen from above and a second of the cleaning rollers rotates clockwise seen from above (Aharonov; Figure 5 shows different rotation of the cleaning rolls, Item 72). 
Regarding claim 6, (Currently amended) Ostheimer in view of Aharonov discloses the apparatus according to claim 5; wherein the control device is arranged so as to rotate the cleaning rollers in a second operating mode alternately for a period in the seconds range, first of the cleaning rollers rotates in the clockwise direction and a second of the cleaning rollers rotates in counter-clockwise, respectively (Ostheimer; Figures 7a and 7b show the brushes capable of rotating in both directions.  Further in Lines 228-245 of the translation Ostheimer discloses how the brushes can oscillate and have other complex and versatile movement).    
 Regarding claim 10, (Previously Presented) Ostheimer in view of Aharonov discloses the apparatus according to claim 3 wherein a circuit comprising a container (Item 61) and filter (Ostheimer; Item 58) is formed within the device, which circulates the cleaning medium, in particular water (Ostheimer; Lines 184-189).  
Regarding claim 11, (Previously Presented) Ostheimer in view of Aharonov discloses the apparatus according to claim 1 wherein a prewashing area is arranged at a distance from the open side (Ostheimer; entering the bike into Item 1, any area outside of Item 1 can be a prewash area).  
Regarding claim 14, (Previously Presented) Ostheimer in view of Aharonov discloses the apparatus according to claim 1 wherein the housing and the cleaning device are detachably connected to one another (Ostheimer; Figure 4 shows how the housing separates into different components).  

Claims 7 -9 are rejected under 35 U.S.C. 103 as being unpatentable over Ostheimer (EP733528B1) in view of Aharonov (US 2010/0307531) in view of Oldham (US Patent 3,448,473).
Regarding claim 7, (Currently amended) Ostheimer in view of Aharonov discloses the apparatus according to claim 6.  Ostheimer in view of Aharonov does not explicitly disclose wherein-3- Application No.: 15/779471 tFiling Date: May 25, 2018ttthe control device is arranged so as to change from the first operating mode to the second operating mode when, the electromotive power requirement increases by pressing the object to be cleaned against the cleaning rollers.
Oldham teaches wherein-3- Application No.: 15/779471 tFiling Date: May 25, 2018ttthe control device is arranged so as to change from the first operating mode to the second operating mode when, the electromotive power requirement increases by pressing the object to be cleaned against the cleaning rollers (Column 1 Lines 68- Column 2 Line 6).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the operation of Osheimer in view of Aharonov with the changing from first operation direction to the second operational direction by pressing the object against the cleaning rollers as taught by Oldham.  Changing the direction of rotation of the cleaning brushes would allow the object to be effectively cleaned while preventing damage to the object (Oldham Column 1 Lines 46-66; Column 3 Lines 63-68).
Regarding claim 8, (Currently amended) Ostheimer in view of Aharonov discloses the apparatus according to claim 7 wherein the control device is arranged so as to change from the second operating mode to the first operating mode when the electromotive power requirement decreases by removing the object to be cleaned against the cleaning rollers (Oldham Column 3 Lines 68-75).
Regarding claim 9, (Previously Presented) Ostheimer in view of Aharonov discloses the apparatus according to claim 5.  Ostheimer fails to disclose wherein the control device is arranged so as to switch off the cleaning rollers and/or the apparatus in such a way that they can be switched on again, if a limit value for a pressure against the cleaning rollers is exceeded.
Oldham teaches wherein the control device is arranged so as to switch off the cleaning rollers and/or the apparatus in such a way that they can be switched on again, if a limit value for a pressure against the cleaning rollers is exceeded (Column 2 Lines 6-13; cleaning rollers would stop between directional rotations).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the operation of Osheimer in view of Aharonov to stop or change operation when a pressure against the cleaning rollers is exceeded as taught by Oldham.  Changing the direction of rotation of the cleaning brushes would allow the object to be effectively cleaned while preventing damage to the object (Oldham Column 1 Lines 46-66; Column 3 Lines 63-68).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ostheimer (EP733528B1) in view of Aharonov (US 2010/0307531) in view of Cruz (US Patent Publication 2016/0174807).
Regarding claim 13, (Previously Presented) Ostheimer in view of Aharonov discloses the apparatus according to claim 1 Ostheimer fails to explicitly disclose wherein a solar panel is arranged on the housing.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ostheimer (EP733528B1) in view of Aharonov (US 2010/0307531)  in view of Peranio (WO1989000977A1).
Regarding claim 15, (Previously Presented) Ostheimer in view of Aharonov discloses the apparatus according to claim 1 wherein a filter area is arranged in the housing (Figure 10), when viewed in the vertical direction, wherein a pump pumps cleaning medium through the filter material into at least one filter cartridge (Translation, Line 139).  Ostheimer fails to disclose any details about the filter bodies including, wherein the filter area comprises at least one filter mat, and loose filter material arranged above it.
Peranio teaches a filter wherein the filter area comprises at least one filter mat (Figure 1, Items 4 and 5), and loose filter material arranged above it (Item 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the filters of Ostheimer with the filter bodies as taught by Peranio.  Doing so would create an efficient cleaning system with filters that create a small pressure drop across the filter bodies.
Response to Arguments
Applicant argues the cleaning devices disclosed by Ostheimer does not act on the object from the open side.  The Examiner respectfully disagrees.  The claim reads “a housing that accommodates a cleaning device and has an open side on which the object and the housing can be positioned relative to one another and from which the cleaning device can be operated 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smagula US3365741 discloses a cleaning mechanism where teaches a pair of brushes rotating in opposite directions.  Further Smagula discusses how the brushes move across the object.  The Examiner encourages the applicant to amend the claims to limit the applicable art to two wheeled vehicles or bicycles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            
/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723